DETAILED ACTION
Remarks
This Office Action is in response to the Appeal Brief filed 03/01/2021.  Claims 1-11 are still pending in this application, with claims 1 and 8 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the medical device and method comprise an outflow conduit configured to carry blood and a driveline coupled to the pump and configured to conduct control and power signals between the pump and an external device, wherein the driveline extends through the outflow conduit between the radially inner surface and the radially outer surface of the conduit.  The closest prior art found regarding the allowable subject matter is US 2006/0161095 A1 to Aboul-Hosn et al. (“Aboul-Hosn”), which discloses an intravascular blood pump with drive cable assembly 18, wherein the outflow from the blood pump 12 flows along the exterior of the drive cable assembly (paragraph [0060]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792